Case 1:19-cv-12177-LTS Document 15-2 Filed 01/22/20 Page 1 of 1                                                       ihf/i
                                                                                                      /}£ fa            &')




                        ^\ j       i   A   COMMONWEALTH OF MASSACHUSETTS

                                                                                    SUPERIOR COURT



                                       ALTH OF MASSACHUSETTS,

                                              Plaintiff,

                                                                                CIVIL ACTION NO.: 14-1093-E .
                                                                                                               r-3



        ^           J CORINTHIAN COLLEGES, INC. and                                                            C~
                       "iRINTHIAN SCHOOLS, INC.,                                                                f
                                                                                                               CA";

                                              Defendants.


                                                                                                     m;        O" n
                          PLAINTIFF COMMONWEALTH OF MASSACHUSETTS' MOTION
                         TO RECONSIDER INACTION ON SUMMARY JUDGMENT MOTION

                        Plaintiff Commonwealth of Massachusetts respectfully moves this Court to reconsider its

            inaction on Plaintiff Commonwealth of Massachusetts' Motion for Summary Judgment against
        3
            Defendants Corinthian Colleges, Inc. and Corinthian Schools, Inc. (collectively "Corinthian")
   i>   o
            jand to grant summary judgment to the Commonwealth.

                        The bases for this motion are;

                   1.      On April 3, 2014, the Commonwealth filed this action against Corinthian alleging that

                           the school violated M.G.L. c. 93A by misleading prospective students about the

                           school's job placement rates, transferability of credits, and other issues. Corinthian
               i

                           appeared and filed an answer on May 9,2014. Subsequently, the parties served and

                           responded to discovery requests.
